         Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                      :
                                              :
               v.                             :      Crim. No. 1:21-cr-00034-CRC
                                              :
THOMAS ROBERTSON                              :
                                              :
                                              :
                       Defendant.             :

                    UNITED STATES’ REPLY BRIEF IN SUPPORT OF ITS
                         MOTION TO REVOKE RELEASE ORDER

       The United States of America, by and through its undersigned attorneys, has asked the

Court to revoke the terms of Defendant Thomas Robertson’s pretrial release and detain him

pending trial because he violated the conditions of his release by possessing firearms and

committing new federal firearms offenses. In his opposition to the United States’ motion, the

Defendant argues, incorrectly, first that he did not possess any firearm or destructive device after

February 25, 2021, and second that he did not violate 18 U.S.C. § 922(n) because he did not “ship

or transport” firearms. As set forth below, and in the Government’s motion, the Defendant

possessed at least five firearms and a destructive device as late as June 29, 2021, and has been

transporting and shipping firearms in interstate commerce throughout the duration of his pretrial

release. Because the defendant has shown utter disregard for the Court’s orders prohibiting his

possession of firearms and other weapons, and because he has further flouted his release conditions

by violating the federal firearms laws, there is no condition or combination of conditions that will

reasonably assure the safety of the community. The Court should detain him pending trial.

       I. The Defendant Violated his Release Conditions by Possessing Firearms and a
          Destructive Device

       First, as noted in the United States’ motion, during a lawfully authorized search of the
         Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 2 of 9




Defendant’s residence on June 29, 2021, law enforcement discovered that the Defendant violated

his release conditions by possessing a loaded M4 rifle, which was found in his bedroom, on a

dresser as seen here:




       The Defendant claims that the M4 rifle belongs to his son. ECF No. 31 at 3. During the

search of the Defendant’s premises, law enforcement interviewed the Defendant’s son, and invited

him to collect his personnel effects. The defendant’s son agreed to do so, and gathered his

belongings from a different room than that where the M4 rifle was located. As the search of the

defendant’s home commenced, one agent told the Defendant’s son that if he had personal firearms

stored in the house, he should tell the agent, because any firearms found in the house may be

seized. The Defendant’s son responded, “yeah, my gun is in the truck. I have a concealed carry




                                               2
         Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 3 of 9




permit I can show you guys. It’s in my room.” The Defendant’s son then took the agent to his

bedroom, retrieved his wallet, and displayed his concealed carry permit.

       After finding the M4 rifle in the Defendant’s bedroom, law enforcement also asked the

Defendant’s son if the gun was his, and he declined to provide any information about it. In light

of these facts, and because the M4 rifle was found in the Defendant’s bedroom, with his personal

effects, this Court may infer that it belongs to Defendant Robertson. See, e.g., United States v.

Littlejohn, 489 F. 3d 1335 (D.C. Cir. 2007) (finding constructive possession of a firearm where it

was found in the defendant’s bedroom).

       Second, law enforcement has now inventoried additional items seized from the

Defendant’s home, and discovered that the Defendant also possessed four silencers on June 29,

2021, which are by definition, firearms. See 18 U.S.C.§ 921(a)(3) (“The term “firearm” means …

any firearm muffler or firearm silencer.”). These silencers were registered to the Defendant as seen

on related tax paperwork, two examples of which can be seen here:




                                                 3
Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 4 of 9




                              4
         Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 5 of 9




       Third, the Defendant argues that the partially assembled pipe-bomb discovered at his home

was not a destructive device as defined by 26 U.S.C. § 5845(f), and that therefore he is permitted

to possess it while on pretrial release. ECF No. 31 at 3. Title 26, United States Code, Section

5845(f) carves out from the definition of destructive device:

       “any device which is neither designed nor redesigned for use as a weapon; any device,
       although originally designed for use as a weapon, which is redesigned for use as a
       signaling, pyrotechnic, line throwing, safety, or similar device; surplus ordnance sold,
       loaned, or given by the Secretary of the Army pursuant to the provisions of section 7684(2),
       7685, or 7686 of title 10; or any other device which the Attorney General finds is not likely
       to be used as a weapon, is an antique, or is a rifle which the owner intends to use solely for
       sporting, recreational or cultural purposes.”

It does not, however, define what a destructive device is. That definition is found in 18 U.S.C. §

921(a)(4), which states:

       “The term “destructive device” means—(A) any explosive, incendiary, or poison gas—
       (i) bomb, (ii) grenade, (iii) rocket having a propellant charge of more than four ounces, (iv)
       missile having an explosive or incendiary charge of more than one-quarter ounce, (v) mine,
       or (vi) device similar to any of the devices described in the preceding clauses.”

The pipe bomb at issue here meets this definition. The Defendant appears to argue that he was

authorized to have this disassembled pipe bomb, because he was a trainer for a program called

“ALERRT.” The Government posits that he is referring to the Advanced Law Enforcement Rapid

Response Training Program. Even accepting that the device found at the Defendant’s home was

originally designed for training purposes, he offers no explanation for why it falls into one of the

carve-outs delineated in 26 U.S.C. § 5845(f), or why he continues to retain it following the Court’s

order to remove destructive devices from his premises.

       II. The Defendant Violated his Release Conditions by Committing a Federal Offense

       Title 18, United States Code, Section 922 sets forth several different firearms offenses.

Subsection 922(n), makes it a crime for anyone under felony indictment to ship, transport, or

receive firearms or ammunition in interstate or foreign commerce. The Defendant argues that he



                                                 5
          Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 6 of 9




did not violate this subsection because he did not personally “ship or transport” the items discussed

in the Government’s motion. ECF No. 31 at 4-5. Although the D.C. Circuit has not specifically

opined on what it means to “ship or transport” firearms for the purposes Subsection 922(n), the

“ship or transport” language is used throughout 18 U.S.C. § 922. The Supreme Court has opined

shipping and transporting firearms, as used in other sections within 18 U.S.C. § 922, includes

causing their shipment or transport. See Barrett v. United States, 423 U.S. 212, 218–19 (1976)

(“[Section] 922(g) prohibits the same categories of potentially irresponsible persons from shipping

or transporting any firearm in interstate commerce or, see 18 U.S.C. s 2(b), causing it to be shipped

interstate.”); Muscarello v. United States 524 US 125 (1998) (“‘Carry’ implies personal agency

and some degree of possession, whereas ‘transport’ does not have such a limited connotation and,

in addition, implies the movement of goods in bulk over great distances.”); see also United States

v. Smith, 542 F.2d 711, 714–15 (7th Cir. 1976) (Upholding a conviction under § 922(a) where the

“appellant did not physically place the weapon in the possession of the carrier which ultimately

transported it to Chicago” but had requested the shipment of the baggage containing the weapons

and “set the entire delivery process in motion.”). The defendant cannot absolve himself of criminal

liability simply by arranging for another person to take steps that the law forbids him to take

himself. See 18 U.S.C. § 2(b) (“Whoever willfully causes an act to be done which if directly

performed by him or another would be an offense against the United States, is punishable as a

principal.”).

        Here, the Defendant caused the shipment and transportation in interstate commerce of at

least 37 firearms, and a significant amount of ammunition. As detailed in the Government’s

motion, the Defendant used his email account, and least two websites (ar15.com, and

gunbroker.com) to broker the sale of multiple firearms following his indictment on a felony




                                                 6
          Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 7 of 9




obstruction charge. On June 29, 2021, law enforcement interviewed the Federal Firearms Licensee

(FFL) in Roanoke, Virginia to whom the Defendant shipped the firearms after purchasing them

online. Law enforcement learned that as of June 29, 2021, the FFL had received 34 firearms on

behalf of the Defendant, itemized as Exhibit A. An additional three firearms were received by the

FFL between June 29, 2021, and July 1, 2021, for a total of 37. It is estimated that the Defendant

spent approximately $50,000 from January 20, 2021, to July 2, 2021, on these firearms alone.

Moreover, the FFL confirmed the Defendant possessed the firearms and handled them in the

presence of the FFL during his pretrial release.

        The Defendant’s ammunition purchases, also prohibited under 18 U.S.C. §922(n), were

equally voluminous. For example, from March 2021, through May 2021, on Gunbroker.com the

Defendant purchased over 1,000 armor-piercing rounds. On a single day in February he ordered

46 M4 magazines, each capable of holding 30 rounds of ammunition. The following day, he

ordered 100 M4 magazines, each capable of holding 30 rounds of ammunition. A representative

sample of the ammunition purchased by the Defendant, and seized from his home, can be seen

here:




                                                   7
         Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 8 of 9




       III. Conclusion

       Because the defendant has ignored the Court’s orders prohibiting his possession of firearms

and other weapons during the time he has been on pre-trial release, and because he has further

violated his release conditions through repeated violations of the federal firearms laws, the

defendant presents a danger to the community that no release conditions will adequately mitigate.

The Court should detain him pending trial.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                     By:     /s/Elizabeth Aloi
                                             ELIZABETH ALOI
                                             Assistant United States Attorney



                                                8
Case 1:21-cr-00034-CRC Document 32 Filed 07/12/21 Page 9 of 9




                           NY Bar No. 4457651
                           U.S. Attorney’s Office, District of Columbia
                           555 Fourth Street, N.W.
                           Washington, DC 20530
                           Phone: (202) 695-0610
                           Elizabeth.aloi@usdoj.gov

                           /s/ Risa Berkower
                           RISA BERKOWER
                           Assistant United States Attorney
                           NY Bar No. 4536538
                           U.S. Attorney’s Office, District of Columbia
                           555 Fourth Street, N.W.
                           Washington, DC 20530
                           Phone: (202) 803-1576
                           Risa.berkower@usdoj.gov




                              9
